Citation Nr: 1336774	
Decision Date: 11/13/13    Archive Date: 11/26/13

DOCKET NO.  10-26 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for athletes feet.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a head injury.

4.  Entitlement to service connection for migraine headaches.

5.  Entitlement to service connection for a chronic eye condition.

6.  Entitlement to service connection for a back condition.

7.  Entitlement to service connection for arthritis (claimed as arthritis of the back, shoulders, hips, and legs).

8.  Entitlement to service connection for chronic pain in both hips.

9.  Entitlement to service connection for gout of the feet.

10.  Entitlement to service connection for chronic fibromyalgia of both feet and legs with widespread muscular skeletal pain and tender points.

11.  Entitlement to service connection for chronic night sweats.

12.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1953 to May 1955.

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from May 2008 and May 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Board notes that with respect to the May 2008 rating decision, which included denials of the claims for hypertension, arthritis, a back condition, a head injury, and migraine headaches, the Veteran submitted a timely notice of disagreement in March 2009.  A statement of the case was issued in April 2010 and thereafter, the Veteran filed a timely VA Form 9 in May 2010.  These claims are original claims notwithstanding the RO and the Board's prior characterization of these claims.

The Veteran was provided with a hearing before the undersigned via live videoconference on September 2013.  A transcript of the proceedings has been associated with the claims file.

A review of the Virtual VA paperless claims processing system revealed a copy of the September 2013 Board hearing transcript. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for athletes feet, hypertension, head injury, migraine headaches, chronic eye condition, back condition, arthritis (claimed as arthritis of the back, shoulders, hips, and legs), and chronic pain in both hips are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In October 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal of entitlement to service connection for gout of the feet is requested.

2.  In October 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal of entitlement to service connection for chronic fibromyalgia of both feet and legs with widespread muscular skeletal pain and tender points is requested.

3.  In October 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal of entitlement to service connection for chronic night sweats is requested.

4.  In October 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal of entitlement to service connection for sleep apnea is requested.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal of entitlement to service connection for gout of the feet by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for withdrawal of an appeal of entitlement to service connection for chronic fibromyalgia of both feet and legs with widespread muscular skeletal pain and tender points by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

3.  The criteria for withdrawal of an appeal of entitlement to service connection for chronic night sweats by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

4.  The criteria for withdrawal of an appeal of entitlement to service connection for sleep apnea by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn the appeal of entitlement to service connection for gout of the feet, chronic fibromyalgia of both feet and legs with widespread muscular skeletal pain and tender points, chronic night sweats, and 
sleep apnea and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals and they are dismissed.


ORDER

The appeal of entitlement to service connection for gout of the feet is dismissed.

The appeal of entitlement to service connection for chronic fibromyalgia of both feet and legs with widespread muscular skeletal pain and tender points is dismissed.

The appeal of entitlement to service connection for chronic night sweats is dismissed.

The appeal of entitlement to service connection for sleep apnea is dismissed.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  Remand is required to obtain all VA outpatient treatment records from the VA Medical Center in Montgomery, Alabama, to include records from 1955 to present, attempt to obtain any outstanding private treatment records, and obtain VA examinations for the Veteran's claimed disabilities.

First, VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. §§ 3.159(c) (2013).  The duty to assist includes obtaining records in the custody of a Federal department or agency, including VA medical records and relevant Social Security Administration  (SSA) records, and making reasonable efforts to obtain private medical records. 38 C.F.R. § 3.159(c)(1), (2); Golz v. Shinseki, 590 F.3d 1317, 1321-23 (Fed. Cir. 2010).

Here, the Veteran indicated at his September 2013 Board hearing that he sought treatment at the VA Medical Center in Montgomery, Alabama for his back shortly after leaving the service.  He claims that it was possibly 1955, 1956, and/or 1957.  He indicated that he was referred for surgery, but declined.  Since that time, the Veteran reported no longer receiving treatment from the VA Medical Center and, instead, seeing a private physician, Dr. J. U. II, for his back condition as well as the remaining other claimed conditions.  After Dr. J. U. II died, his son, Dr. J. U. III, took over his practice and continued to treat the Veteran.  A review of the claims file shows that the Veteran's private treatment records only go back to October 1994.  As the Veteran has asserted that he began treatment for his back condition shortly after leaving the service, the Veteran's VA outpatient treatment records from the 1950s must be obtained.  Further, because the Veteran began receiving treatment for all of his claimed condition shortly after leaving service from Dr. J. U. II and Dr. J. U. III, attempts must also be made to obtain those records.

Second, development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of a diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third element establishes a low threshold and requires only that the evidence 'indicates' that there 'may' be a nexus between the current disability or symptoms and active service, including equivocal or non-specific medical evidence or credible lay evidence of continuity of symptomatology).

Athletes Feet 

The Veteran testified at his September 2013 Board hearing that he started having problems with fungus in service.  Particularly, the Veteran stated that he was exposed to a lot of wet environments while serving in Korea.  Because he was out in the field, it was difficult to take care of his feet and he would occasionally treat the condition himself or with the assistance of a medic.  He reported that he has been experiencing symptoms, to include pain and flare-ups, ever since his service in Korea.  The Veteran stated that he sought treatment from Dr. J. U. II shortly after leaving service and continued treatment through Dr. J. U. III to present.  The Board finds that the Veteran should be provided with a VA examination to determine the etiology of his claimed athletes feet condition.  

Hypertension

The Veteran testified at his September 2013 Board hearing that he was required to ingest salt tablets every day while in the service and that he believes that this caused his hypertension.  The Veteran could not recall exactly when he was diagnosed with hypertension, however, he believes that it was within one year of leaving the service.  The Veteran's private treatment records do not indicate the onset diagnosis of his hypertension, however, an October 1994 treatment record indicated that the Veteran had a history of hypertension.  There was no finding of hypertension in the Veteran's service treatment records.

The Board finds that the Veteran should be provided with a VA examination to determine the etiology of his claimed hypertension.  The Veteran's private treatment records have established that he has a currently diagnosed disorder and have further suggested that the initial diagnosis was sometime earlier than 1994.  As such, based upon the private treatment records and the Veteran's statements, the possibility of a nexus has been raised and must be further explored.  See McLendon, 20 Vet. App. at 83-86.  



Head Injury (With associated Migraine Headaches and Chronic Eye Condition) 

The Veteran has asserted at his September 2013 Board hearing that he sustained an injury to his head in service that resulted in a laceration to his forehead.  He stated that he began experiencing headaches immediately after this incident that have persisted to present.  The Veteran also stated that sometime after he got out of service, he began to have problems with blurry vision that has continued to present.  The Veteran's service treatment records show that he was treated for a laceration to the forehead in October 1954.  He was given sutures and complained of pain when lowering his head.  No further treatment notes were shown with regard to this condition and there was no mention of any head trauma, headaches, or eye conditions on his May 1955 separation examination.

The Board finds that the Veteran should be provided with a VA examination to determine the etiology of his claimed head injury with associated migraine headaches and chronic eye condition.  The Veteran's service treatment records  indicate that he did sustain an injury to his head in service and his statements suggest that he has current complaints of head trauma, to include migraine headaches and blurry vision, as well as a possible nexus shown by his continued complaints from service to present.  See McLendon, 20 Vet. App. at 83-86.  

 Back Condition (With associated Arthritis and Chronic Pain in Both Hips) 

The Veteran has asserted at his September 2013 Board hearing that he injured his back during service working as an engineer and handling heavy equipment.  He stated that he was treated at a hospital in Korea and given heat treatment and medication.  Sometime after service, the Veteran stated that he began to have pain running down his legs and hip problems, which he was told by doctors was related to his back.  Private treatment records beginning in October 1994 to 2009 show that the Veteran was diagnosed with degenerative arthritis of the lumbar spine, lumbar pain, lumbar radiculopathy, lumbar spondylyioslisthesis, lumbar spondylosis, lumbar stensosis, and lumbar disc herniation, among other things.

The Board finds that the Veteran should be provided with a VA examination to determine the etiology of his claimed back condition with associated arthritis and chronic pain in both hips.  The Veteran's private treatment records indicate that he currently has diagnosed back conditions, to include radiculopathy and arthritis, and  his statements suggest that he sustained a back injury in service, as well as a possible nexus shown by his continued complaints from service to present.  See McLendon, 20 Vet. App. at 83-86.  

Additionally, as this case must be remanded for the foregoing reasons, any recent treatment records, including VA records, should also be obtained.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2012); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal.  In particular, the AMC should attempt to obtain treatment records from the VA Medical Center in Montgomery, Alabama, starting in 1955 as well as any private treatment records from the Veteran's doctors, Dr. J. U. II and Dr. J. U. III from 1955 to present.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2. After any new evidence has been associated with the claims file, the Veteran should be scheduled with an appropriate in-person examination to determine whether the Veteran's athletes feet is related to service.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current athletes feet had its onset in service, or is otherwise the result of a disease or injury in service to include exposure to wet conditions in Korea. The examiner should provide a rationale for all opinions.  The Veteran's lay statements should be considered in the formulation of any opinion. 

3. The Veteran should also be scheduled with an appropriate in-person examination to determine whether the Veteran's hypertension is related to service.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's currently diagnosed hypertension had its onset in service, or is otherwise the result of a disease or injury in service to include the ingestion of salt tablets in service. The examiner should provide a rationale for all opinions.  The Veteran's lay statements should be considered in the formulation of any opinion. 

4. The Veteran should also be scheduled with an appropriate in-person examination to determine whether any head injury, to include claimed associated migraine headaches and chronic eye condition is related to service.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any head injury and claimed associated migraine headaches and chronic eye condition had its onset in service, or is otherwise the result of a disease or injury in service to include the laceration to the head in service. The examiner should provide a rationale for all opinions.  The Veteran's lay statements should be considered in the formulation of any opinion. 

5. The Veteran should also be scheduled with an appropriate in-person examination to determine whether the Veteran's back condition, to include claimed associated arthritis, chronic pain in both hips, and bilateral lower extremity radiculopathy is related to service.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's back condition, to include claimed associated arthritis, chronic pain in both hips, and bilateral lower extremity radiculopathy had its onset in service, or is otherwise the result of a disease or injury in service. The examiner should provide a rationale for all opinions.  The Veteran's lay statements should be considered in the formulation of any opinion. 

6. Review the examination report to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the AMC must implement corrective procedures. Stegall v. West, 11 Vet. App. 268, 271 (1998).

7. After completing the above action, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


